Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 08/12/2020 has been reviewed and is objected to.   
The specification is objected to as failing to provide proper support for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “inter-beat” in claims 3, 4, 11, and 12 are not mentioned in the specification.

Claim Status
Claims 1, 4, 9, 12, 14, 18, and 19 have been amended. Claims 1-16, and 18-21 remain pending and are ready for examination.
Response to Amendment
This Office Action has been issued in response to amendment filed 01/26/2022. 

Response to Arguments
With respect to applicant’s argument of the remarks filed 01/26/2022 regarding the rejection under 35 U.S.C. § 101.” (numbered as pages 8-12) which recites:
“Applicant respectfully submits that the present claims cannot be considered to fall under "mental processes" at least because the present claims recite elements that do not qualify as an observation, evaluation, judgment, and opinion, and instead recite specific 
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that the specific interactions between one or more sensors, a supervisory control unit, and a router platform of sending information is simply insignificant extra solution activity in the form of data transmission and gathering. Additionally generation of a control strategy for operating a thermal control system is a mental abstract idea since you can mentally generate a control plan for operating in a control system. The language used in the argument is different than what is claimed as the claim language is “generate a control strategy for operating” and the argument is “generate of a control strategy that is then used for operating” as these two are very different. The specific computer hardware elements that perform the claimed functions fall under using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The arguments regarding technological improvement, are not found persuasive as none of the rejected claims incorporate HVAC zones, and the actual adjusting for optimization is not claimed. The dependent claims additionally are not found allowable, please see the rejection below for a further explanation.

With respect to applicant’s argument of the remarks filed 01/26/2022 regarding the rejection under 35 U.S.C. § 103.” (numbered as pages 13-21) which recites:
“Applicant respectfully submits that Androulakis fails to disclose or suggest, at least, "establishing a connection between one or more sensors and a supervisory control unit, and a connection between the one or more sensors and a router platform, and retrieving, by the one or more sensors, conditions of a surrounding environment of the occupant from the router platform," as recited in claim 1. Claims 9, 18, and 19 each have their own unique scope, and recite certain elements that are similar to those of claim 1 highlighted above. Thus, the deficiencies in Androulakis as to claim 1 are also applicable to claims 9, 18, and 19 along with all the claims dependent…Androulakis, however, merely discloses that the HRV sensor system is in communication with the HVAC controller 120, but not the HRV monitor controller 148”
“Applicant also respectfully submits that Androulakis fails to disclose or suggest, "a local data collection and controls device connected to the one or more routers, and configured to receive the physiological data signals from the personal sensor platform," as recited in claim 19. In this regard, the Office Action appears to have taken the position that the HRV sensor system 144 corresponds to both the personal sensor platform and the local data collection and controls device. However, as recited in the present claims, it is clear that the personal sensor platform and the local data collection and controls device are two distinct hardware elements, each with a distinct function. For instance, claim 19 recites that the personal sensor platform is configured to collect physiological data signals of an occupant in a structure, and that the local data collection and controls device is connected to one or more routers, and configured to receive the physiological data signals from the personal sensor platform. In other words, according to the present claims, the local data collection and controls device retrieves physiological data 
Applicant’s arguments with respect to claim(s) 1, 9, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In regards to the argument that the HRV sensor system does not communicate with the HRV monitor controller 148, examiner notes [0061] in Androulakis discloses the HVAC controller 120 includes a HRV monitor controller 148, and looking at Fig. 1 it shows the HRV sensor system communicating with the HRV monitor controller. Regarding the arguments of claim 19, the HRV sensor system 144 does generate an ECG ([0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ), and it does send information to itself [0063] make an ECG and/or HRV parameter measurement and transmit the ECG or HRV parameter measurement to the RFID reader 182 prior to shutting down. Alternately, the RFID sensors 180 can process the raw ECG signal and send a processed signal prior to transmission to the RFID reader 182. Looking at Figure 3, since the RFID sensors, and RFID reader are both within the HRV sensor system using BRI that is the HRV sensor system sending this information to itself. Additionally it is not clear that the personal sensor platform and the local data collection and controls device are two distinct hardware elements, each with a distinct function, as this is not claimed, therefore using BRI the interpretation reads on the claimed language. The dependent claims additionally are not found allowable, please see the rejection below for a further explanation.
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculating, based on the physiological data signals, heart rate variability of the occupant”,  “calculating a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant”,  “calculating a thermal comfort level of the occupant as a function of the physiological data signals”, and “generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level.”
The limitations of “calculating, based on the physiological data signals, heart rate variability of the occupant”,  “calculating a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant”,  “calculating a thermal comfort level of the occupant as a function of the physiological data signals”, and “ generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “the supervisory control unit”, and “by the one or more sensors” nothing in the claim element precludes the step from 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “collecting, by one or more sensors, physiological data signals of an occupant in a building”, “retrieving, by the one or more sensors, conditions of a surrounding environment of the occupant from the router platform”, “retrieved from the router platform”, and “sending the thermal stress level and the thermal comfort level to a supervisory control unit” which is simply insignificant extra solution activity of data gathering and transmission collecting and sending data. The claim also recite additional elements- “triggering the supervisory control unit”, and “by the one or more sensors” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Additional element- “establishing a connection between one or more sensors and a supervisory control unit and a connection between the one or more sensors and a router platform” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable" Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 
Claim 2, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites- “applying a low pass digital frequency filter and a high pass digital frequency filter to the physiological data signals” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim encompasses that “applying…filter” could be a mental observation of mentally comparing and sorting data between a low and high threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim recites the additional limitation- “performing resampling of the physiological data signals after applying the low pass digital frequency filter and the high pass digital frequency filter.” As discussed above with respect to integration of the abstract idea into a practical application, the additional element of resampling data, does not add any meaningful limit to the claim which is simply insignificant extra solution activity of data gathering which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network).

Claim 4, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites- “detecting peaks and troughs of the inter-beat intervals”, “detecting, based on the peaks and troughs, a heart rate of the occupant”, and “creating a time sequence of time between each heart beat” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim encompasses that “detecting” could be a mental observation to determine the peaks and troughs, and “creating” could be a mental observation identifying the time between each heartbeat. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. The claim is not patent eligible.
Claim 5, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1, this judicial exception is not integrated into a practical application. The claim recites additional elements- “wherein the conditions of the surrounding environment comprises at least one or a combination of temperature, humidity, and carbon dioxide level.” which falls under field of use and technological environment- see 
Claim 6, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1, this judicial exception is not integrated into a practical application. The claim recites additional elements- “The method according to claim 1, wherein the one or more sensors comprises a skin temperature sensor, a photoplethysmography sensor, a skin conductance sensor, an air temperature sensor, a humidity sensor, or an imaging sensor.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore this does not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 7, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites- “wherein the thermal comfort level is calculated by integrating the physiological data signals and an input of the occupant.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim encompasses that “calculated” could be a mental observation and determination using data signals and an input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. The claim is not patent eligible.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculate, based on the physiological data signals, heart rate variability of the occupant”, “calculate a thermal stress level of the occupant based on the heart rate 33variability and conditions of a surrounding environment of the occupant”, “calculate a thermal comfort level of the occupant as a function of the physiological data signals”, and “generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level.”
The limitations of “calculate, based on the physiological data signals, heart rate variability of the occupant”, “calculate a thermal stress level of the occupant based on the heart rate 33variability and conditions of a surrounding environment of the occupant”, “calculate a thermal comfort level of the occupant as a function of the physiological data signals”, and “generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “the supervisory 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “collect physiological data signals of an occupant in a building”, “retrieve conditions of a surrounding environment of the occupant from the router platform”, “retrieved from the router platform” and “send the thermal stress level and the thermal comfort level to a supervisory control unit” which is simply insignificant extra solution activity of data gathering and transmission by collecting data, and “at least one memory comprising computer program code” which is simply insignificant extra solution activity of storing and retrieving information in memory. The claim also recite additional elements- “triggering the supervisory control unit”, and “the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Additional element- “establishing a connection between one or more sensors and a supervisory control unit and a connection between the one or more sensors and a router platform” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"  Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 for similar reasons as claim 2. The additional limitation- “wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to” is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 11, is rejected under 35 U.S.C. 101 for similar reasons as claim 3.
Claim 12, is rejected under 35 U.S.C. 101 for similar reasons as claim 4. The additional limitation- “wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to” is simply using a computer as a tool to perform 
Claim 13, is rejected under 35 U.S.C. 101 for similar reasons as claim 5.
Claim 14, is rejected under 35 U.S.C. 101 for similar reasons as claim 6.
Claim 15, is rejected under 35 U.S.C. 101 for similar reasons as claim 7.
Claim 16, is rejected under 35 U.S.C. 101 for similar reasons as claim 8.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculating, based on the physiological data signals, heart rate variability of the occupant”, “calculating a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant”, “calculating a thermal comfort level of the occupant as a function of the physiological data signals”, and “generate a control strategy for operating a -5-thermal control system integrated with the building based on the thermal stress level and the thermal comfort level”.
The limitations of “calculating, based on the physiological data signals, heart rate variability of the occupant”, “calculating a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant”, “calculating a thermal comfort level of the occupant as a function of the physiological data signals”, and “generate a control strategy for operating a -5-thermal control system integrated with the building based on the thermal stress level and the thermal comfort level” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “the supervisory control unit”, and “a non-transitory computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “collecting, by one or more sensors, physiological data signals of an occupant in a building”, “retrieving, by the one or more sensors, conditions of a surrounding environment of the occupant from the router platform”, and “sending the thermal stress level and the thermal comfort level to a supervisory control unit” which is simply insignificant extra solution activity of data gathering and transmission by collecting data, and “A non-transitory computer readable medium comprising program instructions stored thereon” which is simply insignificant extra solution activity of storing and retrieving information in memory. The claim also recite additional elements- “triggering the supervisory control unit”, “by the one or more sensors”, and “a non-transitory computer readable medium…for performing at least the following”, which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Additional element- “establishing a connection between one or more sensors and a supervisory control unit and a connection between the one or more sensors and a router platform” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable". Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, and 20 are rejected under 35 U.S.C. 102 as being unpatentable over Androulakis et al. (US 20200352514 A1, herein Androulakis).

Regarding claim 19, An energy management system, comprising: a personal sensor platform integrated with one or more electronic devices (HRV sensor system 144 as personal sensor platform Fig. 3); 
the personal sensor platform configured to collect physiological data signals of an occupant in a structure ([0062] Referring now to FIG. 2, an occupant 158 is shown seated in a seat 160 of a vehicle. While a vehicle is shown, the occupant can be located in a room of a building or a smaller space such as a cubicle… The HRV sensor system 144 may include one or more HRV sensors that are located near the occupant 158);
a router sensor platform comprising one or more routers, the one or more routers connected to each electronic device of the personal sensor platform (RFID as router, [0059] In other examples the HRV sensor system 144 includes two or more devices (such as an RFID sensor and an RFID reader) that cooperate to generate ECG and/or HRV signals, [0063] Each of the RFID sensors 180 includes a transmitter and a receiver. An RFID reader 182 periodically transmits an interrogation signal to the RFID sensors 180 that provides power to the RFID sensors 180. The RFID sensors 180 are temporarily powered by the interrogation signal, make an ECG and/or HRV parameter measurement and transmit the ECG or HRV parameter measurement to the RFID reader 182 prior to shutting down. Alternately, the RFID sensors 180 can process the raw ECG signal and send a processed signal prior to transmission to the RFID reader 182).
a local data collection and controls device ([0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120. The HRV sensor system 144 may generate the ECG data and / or sense one or more HRV parameters using any type of HRV sensor, [0051] the HRV parameters may also be used to control the micro climates as well, [0067] using HRV parameters to control the HVAC system)
 connected to the one or more routers, and configured to receive the physiological data signals from the personal sensor platform (RFID reader as router, [0059] In other examples the HRV sensor system 144 includes two or more devices (such as an RFID sensor and an RFID reader) that cooperate to generate ECG and/or HRV signals, [0063] Each of the RFID sensors 180 includes a transmitter and a receiver. An RFID reader 182 periodically transmits an interrogation signal to the RFID sensors 180 that provides power to the RFID sensors 180. The RFID sensors 180 are temporarily powered by the interrogation signal, make an ECG and/or HRV parameter measurement and transmit the ECG or HRV parameter measurement to the RFID reader 182 prior to shutting down. Alternately, the RFID sensors 180 can process the raw ECG signal and send a processed signal prior to transmission to the RFID reader 182) ); a building automation system ([0095] thermal comfort can be used to control thermal comfort in a building ( such as an office , home , and / or workspace ) configured to receive control signals from the local data collection and controls device; and a thermal control system configured to receive instructions from the building automation system to regulate environmental conditions in designated zones of the structure based on information collected from the personal sensor platform ([0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120. The HRV sensor system 144 may generate the ECG data and / or sense one or more HRV parameters using any type of HRV sensor, [0051] the HRV parameters may also be used to control the micro climates as well, [0067] using HRV parameters to control the HVAC system, [0054] the HVAC system also includes one or more micro - climate systems or zones that form part of the HVAC system), wherein the information collected from the personal sensor platform comprises heart rate variability of the occupant of the structure calculated based on the physiological data signals ([0059] The HRV sensor system 144 may generate the ECG data and/or sense one or more HRV parameters using any type of HRV sensor, [0064] The ECG  
, a thermal stress level of the occupant calculated based on the heart rate variability and conditions of a surrounding environment of the occupant, and a thermal comfort level of the occupant calculated as a function of the physiological data signals ([0059] The HRV sensor system 144 may generate the ECG data and/or sense one or more HRV parameters using any type of HRV sensor, Fig. 9 discomfort state as thermal stress level [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment ; sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values ; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values, [0029] the comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space);  
Regarding claim 20, Androulakis teaches the energy management system according to claim 19, wherein the personal sensor platform comprises a skin temperature sensor, a photoplethysmography sensor ([0059] Examples of suitable HRV sensor systems include photoplythesmograph ( PPG ) sensors that sense one or more HRV parameters based on skin contact), a skin conductance sensor, an air temperature sensor, a humidity sensor, or an imaging sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-10, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Androulakis et al. (US 20200352514 A1, herein Androulakis), in view of Cheong et al. (US 20170011210 A1, herein Cheong).

Regarding claim 1, Androulakis teaches A method for managing building energy utilization: comprising: establishing a connection between one or more sensors and a supervisory control unit ([0059] A HRV sensor system 144 generates an electrocardiogram (ECG) and/or monitors one or more HRV parameters for one or more occupants of the vehicle… The HRV sensor system 144 provides  , and a connection between the one or more sensors and a router platform (RFID as router platform, [0059] In other examples the HRV sensor system 144 includes two or more devices (such as an RFID sensor and an RFID reader) that cooperate to generate ECG and/or HRV signals, [0063] Each of the RFID sensors 180 includes a transmitter and a receiver. An RFID reader 182 periodically transmits an interrogation signal to the RFID sensors 180 that provides power to the RFID sensors 180. The RFID sensors 180 are temporarily powered by the interrogation signal, make an ECG and/or HRV parameter measurement and transmit the ECG or HRV parameter measurement to the RFID reader 182 prior to shutting down. Alternately, the RFID sensors 180 can process the raw ECG signal and send a processed signal prior to transmission to the RFID reader 182); collecting, by the one or more sensors, physiological data signals of an occupant in a building (Fig. 11 660 Monitor heart rate signal, [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment, [0095] the present disclosure can also be used to control thermal comfort in other environments . For example , thermal comfort can be used to control thermal comfort in a building ( such as an office , home , and / or workspace); 
calculating, by the one or more sensors based on the physiological data signals, heart rate variability of the occupant ([0063] RFID sensors 180 can process the raw ECG signal and send a processed signal prior to transmission to the RFID reader 182, [0059] The HRV sensor system 144 may generate the ECG data and/or sense one or more HRV parameters using any type of HRV sensor, [0064] The ECG signal is sent to the HRV analysis module 152 and is processed to generate one or more processed HRV parameters , i.e. a processed RR ( PRR ) signal, [0065] , i.e. a processed RR ( PRR ) signal . In addition to the inter - beat intervals ( RR ) and / or heart rate per minute , the HRV parameter may include other parameters . Examples of other HRV parameters include mean time between adjacent  
retrieving, by the one or more sensors, conditions of a surrounding environment of the occupant… ([0080] At 660, the method monitors an ECG or heart rate signal. At 664, the method samples environmental parameters. Examples of the environmental parameters include temperature, air velocity around the occupant, humidity, sun load, clothing insulation, etc.) 
Calculating, by the one or more sensors, a thermal stress level of the occupant based on the heart rate variability and the conditions of the surrounding environment of the occupant ([0059] The HRV sensor system 144 may generate the ECG data and/or sense one or more HRV parameters using any type of HRV sensor, Fig. 9 discomfort state as thermal stress level [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment ; sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values ; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values, [0029] the comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space);  
Calculating, by the one or more sensors, a thermal comfort level of the occupant as a function of the physiological data signals (comfort state as thermal comfort level, ([0059] The HRV sensor system 144 may generate the ECG data and/or sense one or more HRV parameters using any type of HRV  sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values ; assigning remaining ones of the plurality of comfort values to a comfort state ; and defining a comfort classification model in N - dimensional HRV parameter space based on the discomfort state and the comfort state); 
and sending, by the one or more sensors, the thermal stress level and the thermal comfort level to the supervisory control unit (Fig. 12 HRV monitor controllers 148 as supervisory control unit, [0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120, ([0059] The HRV sensor system 144 may generate the ECG data and/or sense one or more HRV parameters using any type of HRV sensor, [0047] FIG .15 is a graph illustrating comfort data as a function of first and second HRV parameters and a classification model based on the comfort data, [0083] can be performed locally in the vehicle as shown in FIG . 12 or the relevant data ( HRV parameters , environmental data , and data relating to the HVAC setpoint changes ) can be transmitted remotely to a cloud - based system for further analysis); 
triggering the supervisory control unit to generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level ([0018] controlling the HVAC system using a correlation between the inter - beat intervals and comfort of the occupant when the variation is less than the predetermined variation threshold, [0011] the HRV controller is further configured to determine the comfort of the occupant of the environment based on the N HRV parameters and the comfort classification model . The comfort classification model 
Androulakis does not teach data… retrieved from the router platform, and from the router platform.
Cheong teaches data… retrieved from the router platform, and from the router platform ([1098] The wearable device 5710 (e.g., smartwatch) and the mobile device 5720 (e.g., smartphone) may include a bio signal sensor, such as HR, EMG, ECG, HRV, or PPG sensor, and an exercise information measuring sensor, such as a pedo meter, acceleration, gyro, geomagnetic, temperature, or humidity sensor. The data monitored by the sensor may be connected using a wired or wireless communication means, and sync may be established between the wearable device 5710 and the mobile device 5720 and the server 5730, [0892] the network environment 3400 may provide a wireless connection and data communication function between the electronic devices 3410, 3420, and 3430. The bio sensor-embedded electronic device may be operated in connection with other electronic devices. The bio sensor (e.g., PPG sensor)-embedded wrist watch device 3420 and the bio sensor (e.g., PPG sensor)-embedded earphone 3430 may be mutually connected through wireless communication, and in the case of playing multimedia, the earphone 3430 may output audio, and the wrist watch device 3420 may display a GUI. Further, a plurality of electronic devices, such as a bio sensor (e.g., PPG sensor)-embedded smartphone 3410, wrist watch device 3420, and earphone 3430).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Androulakis’s teaching of temperature control of an environment to achieve occupant comfort based on HRV parameters using sensors with Cheong’s teaching of the 

Regarding claim 3, the combination of Androulakis and Cheong teach The method according to claim 1, wherein the physiological data signals comprises inter-beat intervals of the occupant's heartbeats (Androulakis, [0064]  the HRV parameter includes sampling the ECG signal to identify adjacent heart beats ( R ) to establish an inter - beat interval ( RR ) of an occupant or a heart rate in beats per minute).

Regarding claim 4, the combination of Androulakis and Cheong teach the method according to claim 3, further comprising: detecting peaks and troughs of the inter-beat intervals; detecting, based on the peaks and troughs (Androulakis, Fig. 9 max PRR and min PRR), a heart rate of the occupant (Androulakis, [0065] In addition to the inter - beat intervals (RR) and / or heart rate per minute , the HRV parameter may include other parameters); and creating a time sequence of time between each heartbeat (Androulakis, Fig. 9 [0065] In addition to the inter - beat intervals (RR) and / or heart rate per minute , the HRV parameter may include other parameters HRV parameters include mean time between adjacent heart beats ( or mean RR interval ) , a square root of the mean of the sum of differences of successive RR intervals , a standard deviation of a difference between adjacent RR intervals , and / or a percentage of adjacent RR pairs that differ by a predetermined period ( such as a number of milliseconds ) during a predetermined period).

 Androulakis and Cheong teach the method according to claim 1, wherein the conditions of the surrounding environment (Androulakis, [0005] An environmental sensor is configured to sense environmental data selected from a group consisting of temperature, air velocity, sun load, and humidity) comprises at least one or a combination of temperature (Androulakis, Fig. 1 temperature sensor 124), humidity (Androulakis, Fig. 1 Humidity sensor 126), and carbon dioxide level.

Regarding claim 6, the combination of Androulakis and Cheong teach the method according to claim 1, wherein the one or more sensors comprises a skin temperature sensor, a photoplethysmography sensor (Androulakis, [0059] photoplythesmograph ( PPG ) sensors that sense one or more HRV parameters based on skin contact), a skin conductance sensor, an air temperature sensor (Androulakis, Fig. 1 temperature sensor 124), a humidity sensor (Androulakis, Fig. 1 Humidity sensor 126), or an imaging sensor.

Regarding claim 7, the combination of Androulakis and Cheong teach the method according to claim 1, wherein the thermal comfort level is calculated by integrating the physiological data signals and an input of the occupant (Androulakis, Fig. 1 HVAC inputs 122 as input of the occupant, [0053] The HVAC system 100 includes an HVAC controller 120 that controls operation of the HVAC system 100 based upon HVAC user input devices 122 and sensed HRV parameters of one or more occupants located in one or more zones, Fig. 9 New minPRR, [0075] the occupant may activate heating when the occupant is still not warm enough . The HR monitor controller monitors operation of the HVAC system, cabin temperatures and / or humidity levels , and monitors when the system is turned off . The analysis module adjusts at least one of the minPRR and maxPRR threshold values in this case the minPRR value ) and uses the adjusted minPRR and / or maxPRR threshold values for subsequent periods). 

Regarding claim 8, the combination of Androulakis and Cheong teach the method according to claim 1, wherein the thermal comfort level is measured based on a ratio of a low frequency band and a high frequency band of the heart rate variability (Androulakis, [0066] In addition to the foregoing HRV parameters, analysis of the ECG signal may be performed in the frequency domain to provide total spectral power within a predetermined bandwidth and / or spectral power in one or more predetermined ranges. For example, the total spectral power from 0-0.4 Hz can be determined. Other ranges may include a very low frequency range such as frequencies from 0.003 to 0.04 Hz, a low range of frequencies such as frequencies from 0.05 to 0.15 Hz, and a high range of frequencies such frequencies greater than 0.15 Hz. Other HRV parameters may include a ratio of power in low and high power ranges). 

Regarding claim 9, Androulakis  teaches An apparatus for managing building energy utilization ([0095] the present disclosure can also be used to control thermal comfort in other environments . For example , thermal com fort can be used to control thermal comfort in a building ( such as an office , home , and / or workspace), 
the apparatus comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor ([0104] The computer programs include processor - executable instructions that are stored on at least one non - transitory , tangible computer - readable medium, [0099] a memory circuit ( shared , dedicated , or group ) that stores code executed by the processor circuit), to cause the apparatus at least to establish a connection with a supervisory control unit ([0059] A HRV sensor system 144 generates an electrocardiogram (ECG) and/or monitors one or more HRV parameters for one or more occupants of the vehicle… The HRV sensor system 144 provides feedback from the , and connection with a router platform (RFID as router platform, [0059] In other examples the HRV sensor system 144 includes two or more devices (such as an RFID sensor and an RFID reader) that cooperate to generate ECG and/or HRV signals, [0063] Each of the RFID sensors 180 includes a transmitter and a receiver. An RFID reader 182 periodically transmits an interrogation signal to the RFID sensors 180 that provides power to the RFID sensors 180. The RFID sensors 180 are temporarily powered by the interrogation signal, make an ECG and/or HRV parameter measurement and transmit the ECG or HRV parameter measurement to the RFID reader 182 prior to shutting down. Alternately, the RFID sensors 180 can process the raw ECG signal and send a processed signal prior to transmission to the RFID reader 182);
collect physiological data signals of an occupant in a building (Fig. 11 660 Monitor heart rate signal, [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment);
 calculate, based on the physiological data signals, heart rate variability of the occupant ([0064] The ECG signal is sent to the HRV analysis module 152 and is processed to generate one or more processed HRV parameters , i.e. a processed RR ( PRR ) signal, [0065] , i.e. a processed RR ( PRR ) signal . In addition to the inter - beat intervals ( RR ) and / or heart rate per minute , the HRV parameter may include other parameters . Examples of other HRV parameters include mean time between adjacent heart beats ( or mean RR interval ) , a square root of the mean of the sum of differences of successive RR intervals , a standard deviation of a difference between adjacent RR intervals , and / or a percentage of adjacent RR pairs that differ by a predetermined period (such as a number of milliseconds) during a predetermined period); 
retrieve conditions of a surrounding environment of the occupant ([0080] At 660, the method monitors an ECG or heart rate signal. At 664, the method samples environmental parameters. Examples …
calculate a thermal stress level of the occupant based on the heart rate variability and the conditions of the surrounding environment of the occupant …( Fig. 9 discomfort state as thermal stress level [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment ; sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values ; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values, [0029] the comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space, [0080] At 660, the method monitors an ECG or heart rate signal. At 664, the method samples environmental parameters. Examples of the environmental parameters include temperature, air velocity around the occupant, humidity, sun load, clothing insulation, etc.)); 
calculate a thermal comfort level of the occupant as a function of the physiological data signals (comfort state as thermal comfort level [0024] sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values ; assigning remaining ones ; 
and send the thermal stress level and the thermal comfort level to a supervisory control unit (Fig. 12 either HRV monitor controllers 148 as supervisory control unit, [0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120, [0047] FIG .15 is a graph illustrating comfort data as a function of first and second HRV parameters and a classification model based on the comfort data, [0083] can be performed locally in the vehicle as shown in FIG . 12 or the relevant data ( HRV parameters , environmental data , and data relating to the HVAC setpoint changes ) can be transmitted remotely to a cloud - based system for further analysis),
 triggering the supervisory control unit to generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level ([0018] controlling the HVAC system using a correlation between the inter - beat intervals and comfort of the occupant when the variation is less than the predetermined variation threshold, [0011] the HRV controller is further configured to determine the comfort of the occupant of the environment based on the N HRV parameters and the comfort classification model . The comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space, [0095] the present disclosure can also be used to control thermal comfort in other environments. For example, thermal comfort can be used to control thermal comfort in a building (such as an office , home , and / or workspace), [0090] the classification model will be used to control the HVAC system)
Androulakis does not teach data… retrieved from the router platform, and retrieved from the router platform.
 retrieved from the router platform, and retrieved from the router platform ([1098] The wearable device 5710 (e.g., smartwatch) and the mobile device 5720 (e.g., smartphone) may include a bio signal sensor, such as HR, EMG, ECG, HRV, or PPG sensor, and an exercise information measuring sensor, such as a pedo meter, acceleration, gyro, geomagnetic, temperature, or humidity sensor. The data monitored by the sensor may be connected using a wired or wireless communication means, and sync may be established between the wearable device 5710 and the mobile device 5720 and the server 5730, [0892] the network environment 3400 may provide a wireless connection and data communication function between the electronic devices 3410, 3420, and 3430. The bio sensor-embedded electronic device may be operated in connection with other electronic devices. The bio sensor (e.g., PPG sensor)-embedded wrist watch device 3420 and the bio sensor (e.g., PPG sensor)-embedded earphone 3430 may be mutually connected through wireless communication, and in the case of playing multimedia, the earphone 3430 may output audio, and the wrist watch device 3420 may display a GUI. Further, a plurality of electronic devices, such as a bio sensor (e.g., PPG sensor)-embedded smartphone 3410, wrist watch device 3420, and earphone 3430).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Androulakis’s teaching of temperature control of an environment to achieve occupant comfort based on HRV parameters using sensors with Cheong’s teaching of the sensors in communication with each other transmitting bio data. The combined teaching provides an expected result of temperature control of an environment to achieve occupant comfort based on HRV parameters using sensors that are in communication with each other transmitting bio data. Therefore, one of ordinary skill in the art would be motivated to add more functionality to smart sensors.

Regarding claim 11, the combination of Androulakis and Cheong teach the apparatus according to claim 9, wherein the physiological data signals comprises inter-beat intervals of the occupant's heartbeats (Androulakis, [0064] the HRV parameter includes sampling the ECG signal to identify adjacent heart beats ( R ) to establish an inter - beat interval ( RR ) of an occupant or a heart rate in beats per minute).

Regarding claim 12, the combination of Androulakis and Cheong teach the apparatus according to claim 11, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to (Androulakis, [0104] The computer programs include processor - executable instructions that are stored on at least one non - transitory , tangible computer - readable medium, [0099] a memory circuit ( shared , dedicated , or group ) that stores code executed by the processor circuit) detect peaks and troughs of the inter-beat intervals (Fig. 9 max PRR and min PRR); detect, based on the peaks and troughs, a heart rate of the occupant (Androulakis, [0065] In addition to the inter - beat intervals (RR) and / or heart rate per minute , the HRV parameter may include other parameters); and create a time sequence of time between each heartbeat (Androulakis, [0065] In addition to the inter - beat intervals (RR) and / or heart rate per minute , the HRV parameter may include other parameters HRV parameters include mean time between adjacent heart beats ( or mean RR interval ) , a square root of the mean of the sum of differences of successive RR intervals , a standard deviation of a difference between adjacent RR intervals , and / or a percentage of adjacent RR pairs that differ by a predetermined period ( such as a number of milliseconds ) during a predetermined period).
Regarding claim 13, the combination of Androulakis and Cheong teach The apparatus according to claim 9, wherein the conditions of the surrounding environment (Androulakis, [0005] An environmental sensor is configured to sense environmental data selected from a group consisting of temperature, air velocity, sun load, and humidity) comprises at least one or a combination of temperature (Androulakis, Fig. 1 temperature sensor 124), humidity (Androulakis, Fig. 1 Humidity sensor 126), and carbon dioxide level 
Regarding claim 14, the combination of Androulakis and Cheong teach The apparatus according to claim 9, further comprising a skin temperature sensor, a photoplethysmography sensor (Androulakis, [0059] photoplythesmograph ( PPG ) sensors that sense one or more HRV parameters based on skin contact), a skin conductance sensor, an air temperature sensor (Androulakis, Fig. 1 temperature sensor 124), a humidity sensor (Androulakis, Fig. 1 Humidity sensor 126), or an imaging sensor.

Regarding claim 15, the combination of Androulakis and Cheong teach The apparatus according to claim 9, wherein the thermal comfort level is calculated by integrating the physiological data signals and an input of the occupant (Androulakis, Fig. 1 HVAC inputs 122 as input of the occupant, [0053] The HVAC system 100 includes an HVAC controller 120 that controls operation of the HVAC system 100 based upon HVAC user input devices 122 and sensed HRV parameters of one or more occupants located in one or more zones, Fig. 9 New minPRR, [0075] the occupant may activate heating when the occupant is still not warm enough . The HR monitor controller monitors operation of the HVAC system, cabin temperatures and / or humidity levels , and monitors when the system is turned off . The analysis module adjusts at least one of the minPRR and maxPRR threshold values in this case the minPRR value ) and uses the adjusted minPRR and / or maxPRR threshold values for subsequent periods).

Regarding claim 16, the combination of Androulakis and Cheong teach The apparatus according to claim 9, wherein the thermal comfort level is measured based on a ratio of a low frequency band and a high frequency band of the heart rate variability (Androulakis, [0066] In addition to the foregoing HRV parameters, analysis of the ECG signal may be performed in the frequency domain to provide total 

Regarding claim 18, Androulakis teaches A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: ([0104] The computer programs include processor - executable instructions that are stored on at least one non - transitory, tangible computer - readable medium, [0099] a memory circuit ( shared , dedicated , or group ) that stores code executed by the processor circuit): 
establishing, by one or more sensors, a connection between one or more sensors and a supervisory control unit ([0059] A HRV sensor system 144 generates an electrocardiogram (ECG) and/or monitors one or more HRV parameters for one or more occupants of the vehicle… The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120, [0084] FIG. 12, the HVAC system 700 optionally includes the HVAC controller 120 including the HRV monitor controller 148 ), and a connection between the one or more sensors and a router platform (RFID as router platform, [0059] In other examples the HRV sensor system 144 includes two or more devices (such as an RFID sensor and an RFID reader) that cooperate to generate ECG and/or HRV signals, [0063] Each of the RFID sensors 180 includes a transmitter and a receiver. An RFID reader 182 periodically transmits an interrogation signal to the RFID sensors 180 that provides power to the RFID sensors 180. The RFID sensors 180 are temporarily powered by the interrogation signal, make an ECG and/or HRV parameter measurement and transmit the ECG or HRV parameter measurement to the RFID reader 182 prior to shutting down. ;
collecting, by the one or more sensors, physiological data signals of an occupant in a building (Fig. 11 660 Monitor heart rate signal, [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment, [0095] the present disclosure can also be used to control thermal comfort in other environments . For example , thermal com fort can be used to control thermal comfort in a building ( such as an office , home , and / or workspace); 
calculating, by one or more sensors, based on the physiological data signals, heart rate variability of the occupant ([0063] RFID sensors 180 can process the raw ECG signal and send a processed signal prior to transmission to the RFID reader 182, [0059] The HRV sensor system 144 may generate the ECG data and/or sense one or more HRV parameters using any type of HRV sensor, [0064] The ECG signal is sent to the HRV analysis module 152 and is processed to generate one or more processed HRV parameters , i.e. a processed RR ( PRR ) signal, [0065] , i.e. a processed RR ( PRR ) signal . In addition to the inter - beat intervals ( RR ) and / or heart rate per minute , the HRV parameter may include other parameters . Examples of other HRV parameters include mean time between adjacent heart beats ( or mean RR interval ) , a square root of the mean of the sum of differences of successive RR intervals , a standard deviation of a difference between adjacent RR intervals , and / or a percentage of adjacent RR pairs that differ by a predetermined period (such as a number of milliseconds) during a predetermined period); 
retrieving, by the one or more sensors, conditions of a surrounding environment of the occupant ([0080] At 660, the method monitors an ECG or heart rate signal. At 664, the method samples environmental parameters. Examples of the environmental parameters include temperature, air velocity around the occupant, humidity, sun load, clothing insulation, etc.);
calculating, by the one or more sensors, a thermal stress level of the occupant based on the heart rate variability and the conditions of the surrounding environment of the occupant ([0059] The HRV sensor system 144 may generate the ECG data and/or sense one or more HRV parameters using any type of HRV sensor, Fig. 9 discomfort state as thermal stress level [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment ; sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values ; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values, [0029] the comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space); 
calculating, by the one or more sensors, a thermal comfort level of the occupant as a function of the physiological data signals (comfort state as thermal comfort level, [0059] The HRV sensor system 144 may generate the ECG data and/or sense one or more HRV parameters using any type of HRV sensor [0024] sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values ; assigning remaining ones of the plurality of comfort values to a comfort state ; and defining a comfort classification model in N - dimensional HRV parameter space based on the discomfort state and the comfort state); 
and sending, by the one or more sensors, the thermal stress level and the thermal comfort level to the supervisory control unit (Fig. 12 either HRV monitor controllers 148 as supervisory control unit, [0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120, [0047] FIG .15 is a graph illustrating comfort data as a function of first and second HRV parameters and a classification model based on the comfort data, [0083] can be performed locally in the vehicle as shown in FIG . 12 or the relevant data ( HRV parameters , environmental data , and data relating to the HVAC setpoint changes ) can be transmitted remotely to a cloud - based system for further analysis), 
triggering the supervisory control unit to generate a control strategy for operating a -5-thermal control system integrated with the building based on the thermal stress level and the thermal comfort level ([0018] controlling the HVAC system using a correlation between the inter - beat intervals and comfort of the occupant when the variation is less than the predetermined variation threshold, [0011] the HRV controller is further configured to determine the comfort of the occupant of the environment based on the N HRV parameters and the comfort classification model . The comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space, [0095] the present disclosure can also be used to control thermal comfort in other environments. For example, thermal comfort can be used to control thermal comfort in a building (such as an office , home , and / or workspace), [0090] the classification model will be used to control the HVAC system).
Androulakis does not teach data… retrieved from the router platform, and retrieved from the router platform.
Cheong teaches data… retrieved from the router platform, and retrieved from the router platform ([1098] The wearable device 5710 (e.g., smartwatch) and the mobile device 5720 (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Androulakis’s teaching of temperature control of an environment to achieve occupant comfort based on HRV parameters using sensors with Cheong’s teaching of the sensors in communication with each other transmitting bio data. The combined teaching provides an expected result of temperature control of an environment to achieve occupant comfort based on HRV parameters using sensors that are in communication with each other transmitting bio data. Therefore, one of ordinary skill in the art would be motivated to add more functionality to smart sensors.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Androulakis et al. (US 20200352514 A1, herein Androulakis), in view of Cheong et al. (US 20170011210 A1, herein Cheong), and in further view of Han et al. (US 20160117051 A1, herein Han).

 the combination of Androulakis and Cheong teach the method according to claim 1, further comprising: applying a low …range… frequency … and a high …range… frequency… ([0066] a low range of frequencies such as frequencies from 0.05 to 0.15 Hz, and a high range of frequencies such frequencies greater than 0.15 Hz) to the physiological data signals ([0066] HRV parameters analysis of the ECG signal may be performed in the frequency domain to provide total spectral power within a predetermined bandwidth and / or spectral power in one or more predetermined ranges . For example , the total spectral power from 0-0.4 Hz can be determined); and performing resampling of the physiological data signals after applying the low …range… frequency … and the high …range… frequency…([0023] the method includes, in response to manual setpoint changes to the HVAC system, retraining the classification model).
Androulakis does not teach Pass Digital … filter.
Han teaches Pass Digital … filter ([0054]. The sensor operation module 200 may be implemented to include … a high pass filter (HPF), a low pass filter (LPF), an analog to digital converter (ADC), and the like in the RX module associating with the sensor panel 163.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Androulakis’s teaching of applying high and low frequency ranges  to the physiological data signals with Han’s teaching of a high pass filter and a low pass filter with an ADC convertor on the sensor data. The combined teaching provides an expected result of applying high and low pass digital filters to the physiological data signals. Therefore, one of ordinary skill in the art would be motivated to make the sensor data more accurate by having the ability to “remove noise” as shown by Han [0084].

Regarding claim 10, the combination of Androulakis and Cheong teach the apparatus according to claim 9, wherein the at least one memory and computer program code are further configured, with the at least one processor ([0104] The computer programs include processor - executable instructions that are stored on at least one non - transitory , tangible computer - readable medium, [0099] a memory circuit ( shared , dedicated , or group ) that stores code executed by the processor circuit), to cause the apparatus at least to: apply a low …range… frequency … and a high …range… frequency… ([0066] a low range of frequencies such as frequencies from 0.05 to 0.15 Hz, and a high range of frequencies such frequencies greater than 0.15 Hz) to the physiological data signals ([0066] HRV parameters analysis of the ECG signal may be performed in the frequency domain to provide total spectral power within a predetermined bandwidth and / or spectral power in one or more predetermined ranges . For example , the total spectral power from 0-0.4 Hz can be determined); and performing resampling of the physiological data signals after applying the low …range… frequency … and the high …range… frequency…([0023] the method includes, in response to manual setpoint changes to the HVAC system, retraining the classification model).
Androulakis does not teach Pass Digital … filter.
Han teaches Pass Digital … filter ([0054]. The sensor operation module 200 may be implemented to include … a high pass filter (HPF), a low pass filter (LPF), an analog to digital converter (ADC), and the like in the RX module associating with the sensor panel 163.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Androulakis’s teaching of applying high and low frequency ranges  to the physiological data signals with Han’s teaching of a high pass filter and a low pass filter with an ADC convertor on the sensor data. The combined teaching provides an expected result of applying high and low pass digital filters to the physiological data signals. Therefore, one of ordinary skill in the art would be motivated to make the sensor data more accurate by having the ability to “remove noise” as shown by Han  [0084].


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Androulakis et al. (US 20200352514 A1, herein Androulakis), in view of Schackmuth et al. (US 20130282624 A1, herein Schackmuth).

Regarding claim 21, the energy management system according to claim 19 (Fig. 1),
Androulakis does not teach wherein the one or more routers comprises a plug-and-play device configured to collect local environment measurements.
Schackmuth teaches wherein the one or more routers comprises a plug-and-play device configured to collect local environment measurements ([0078] Router 16 interfaces system 10 with sensors 50 and any other data transmitting component 12 that sends and receives data signals to and from system 10 in accordance with the invention. Preferably, all sensors 50 and other data transmitting components 12 are "plug and play" in the sense that they are commissioned and identified by router 16 automatically). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Androulakis’s teaching of an energy management system with Han’s teaching of plug and play sensors to collect measurements. The combined teaching provides an expected result of an energy management system with plug and play sensor to collect measurements. Therefore, one of ordinary skill in the art would be motivated to make the installation simpler, and work with the system as soon as they are connected.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183